Citation Nr: 1200816	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of shell fragment wounds to the right side of the body.

2.  Entitlement to service connection for residuals of shell fragment wounds to the left side of the body.

3.  Entitlement to an increased evaluation for status post medial meniscal repair of the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1964 to March 1965, from April 1968 to February 1970, and from September 1970 to December 1972.  He was stationed in Vietnam from February 1971 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In this regard, the Board notes that, in August 2006, the Veteran filed a claim for service connection for shrapnel wounds to the left side his body, to include his neck, back, and arm.  In a March 2007 rating decision, the RO recharacterized the issue as entitlement to service connection for "residuals, shell fragment wounds to body (previously claimed as right arm, shoulder, and knee and currently claimed as left side of body, neck back, and left arm)."  The RO considered the merits of the underlying claim for service connection for right side shrapnel wounds but did not address the need of reopening.  [In a May 1973 rating decision, the RO denied service connection for shell fragment wounds to the right arm, shoulder, and knee.]  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for service connection for residuals of shell fragment wounds to the right side of the body, prior to considering the merits of the underlying claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, and to reflect this procedural history, the shell fragment wound issues have been recharacterized as reflected on the title page. 

The issue of entitlement to service connection for a left hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of shell fragment wounds to the right side of the body has been received.  Thus, the Board is granting the Veteran's appeal to this extent.  The underlying issue of entitlement to service connection for residuals of shell fragment wounds to the right side of the body, as well as the claims for service connection for residuals of shell fragment wounds to the left side of the body, an increased evaluation for status post medial meniscal repair of the left knee, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 1973 rating decision, the RO denied service connection for residuals of shell fragment wounds to the right side of the body.  

2.  Evidence received after the May 1973 denial of service connection for residuals of shell fragment wounds to the right side of the body relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

CONCLUSIONS OF LAW

1.  The RO's May 1973 denial of service connection for residuals of shell fragment wounds to the right side of the body is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

2.  Evidence received since the final May 1973 decision is new and material, and the claim for service connection for residuals of shell fragment wounds to the right side of the body is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for residuals of shell fragment wounds to the right side of the body, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New & Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection claim for residuals of shell fragment wounds to the right side of the body, which was originally denied by the RO in May 1973.  The Veteran did not file a notice of disagreement, and the May 1973 rating decision became final.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In the May 1973 decision, the RO denied service connection for residuals of shell fragment wounds to the right side of the Veteran's body because there was no such chronic disability associated with his active duty (e.g., with purported shell fragment wounds).  A March 1973 VA examination report shows that the Veteran gave a history of shell fragment wounds to various parts of his body, which reportedly occurred while stationed in Vietnam.  He maintained that he was hospitalized for one month in Vietnam for treatment.  The VA examiner noted the presence of several shell fragment wound scars on various parts of the Veteran's body.  X-rays of the shoulders, upper arms, elbows, forearms, wrists, and knees showed no osseous, articular, or soft tissue pathology.  The diagnoses included shrapnel wound scars on both arms, the right shoulder, and both knees.  However, service treatment records were negative for shell fragment wounds.  

Evidence submitted since the May 1973 rating decision consists of the Veteran's current contentions.  Specifically, in a December 2007 VA Form 9 and in correspondence dated in February 2008, the Veteran asserts that he was treated at a field hospital for shell fragment wounds while stationed in Vietnam.  Also, according to VA outpatient treatment notes dated in 1989 and 2007, the Veteran gave a prior medical history that included shrapnel injuries sustained during service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).  

The Board finds that the additional evidence received in the current appeal (since the prior final decision in May 1973) to be new because it did not exist at the time of that prior determination.  Further, the Board construes the Veteran's statements made in the current appeal as assertions of continuity of relevant symptomatology.  Further, pursuant to Shade, the Board finds that this additional evidence is also material in that it tends to substantiate the underlying claim for service connection.  Accordingly, reopening of the previously denied claim for service connection for residuals of shell fragment wounds to the right side of the body is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for residuals of shell fragment wounds to the right side of the body having been received, the appeal is granted to this extent only.  


REMAND

Residuals Of Shell Fragment Wounds

The Veteran contends that he incurred shrapnel wounds to both the right and left sides of his body during service.  He further contends that he was treated for these injuries, initially in Vietnam and then later at Fort Campbell, and that the treatment records are missing from the claims file. 

The Board acknowledges that service personnel records included in the claims folder reflect the Veteran's service in the Republic of Vietnam from February 1971 to July 1971.  He is in receipt of the Vietnam Service Medal and the Vietnam Campaign Medal.  His military MOS for the applicable service period was radio mechanic.  Further, service treatment records contain no complaints, findings, or diagnosis relating to shell fragment wounds.  [Indeed, an October 1972 evaluation contains a normal clinical evaluation of all systems.  The only problems the Veteran noted on the accompanying medical history report were depression and missing teeth.]  

Based on this evidentiary posture, the Board concludes that further development of the Veteran's service connection claims is warranted prior to a final adjudication of these issues.  First, not all service personnel and medical records appear to have been obtained and associated with the claims file.  In this regard, the Board notes that available service treatment records note that the Veteran received some type of medical care at Fort Campbell in July 1971, the day after his Vietnam tour ended.  Thus, on remand, the RO should attempt to obtain any additional service personnel and medical records that are available.

Further, as noted above, a March 1973 VA examination report shows that the Veteran gave a history of shell fragment wounds to various parts of his body, which reportedly occurred while stationed in Vietnam.  He maintained that he was hospitalized for one month in Vietnam for treatment.  The VA examiner noted the presence of several shell fragment wound scars on various parts of the Veteran's body.  X-rays of the shoulders, upper arms, elbows, forearms, wrists, and knees showed no osseous, articular, or soft tissue pathology.  The diagnoses included shrapnel wound scars on both arms, the right shoulder, and both knees.  

A January 2007 VA examination report shows that the Veteran reported sustaining shrapnel injuries while stationed in Vietnam due to a grenade explosion that injured four soldiers and killed two others.  He stated that he had shrapnel  removed at a field hospital before being transported to a hospital at Fort Campbell, Kentucky.  

Given the March 1973 diagnosis of shrapnel wound scars and the Veteran's competent assertions that he was treated for shrapnel wounds while stationed in Vietnam, on remand, the Veteran should be accorded a VA examination to determine the nature, extent and etiology of any current residuals of shell fragment wounds, to include scarring, that he may have.  McClendon  v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee

The Veteran is service-connected for status post medial meniscal repair of his left knee, which is currently evaluated as 10 percent disabling, based upon impairment resulting from instability of this joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In evaluating disability of the joints, however, all associated symptomatology, including functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45, must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent July 2009 VA examination report notes that flexion was to 95 degrees.  The examiner reported that pain was present but did not indicate where it began.  Range of motion after one repetition was noted to be 105 degrees.  The Veteran complained of increased pain and limitation with use of the joint, but the examiner did not provide any basis upon which the extent of such limitation can be measured or evaluated.  A new examination is required to obtain current findings pertaining to the Veteran's service-connected left knee disability.  

TDIU

The TDIU issue is inextricably intertwined with the issues on appeal.  As the severity of the service-connected left knee disability, as well as a determination of the service connection claims on appeal, are clearly relevant and may impact the Veteran's occupational functioning, the TDIU issue on appeal must be held in abeyance until the development of these increased rating and service connection claims is completed.  Further, the Board believes that, on remand, the Veteran should undergo an appropriate VA examination that addresses the effect that his other service-connected disabilities (not specifically addressed in this decision) have on his employability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and request any additional identifying information he may be able to provide, to include name, date(s) of treatment, and location of the field hospital in Vietnam where he was treated for shell fragment wounds during service.  The Board is particularly interested in records of any treatment that the Veteran may have received at the Fort Campbell Army Hospital between July and August 1971.  The AMC/RO should then acquire any such records and associate these records with the Veteran's claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2. Request all additional service personnel records for the Veteran's period of active service from September 1970 to December 1972 that may be available from the National Personnel Records Center (NPRC) and other appropriate records depositories.  All such available reports should be associated with the Veteran's claims folder.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current residuals of shell fragment wounds (including scarring) to the right and left sides of the Veteran's body.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence and a copy of this Remand, must be sent to the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the claims folder.  
For any residuals of shell fragment wounds (to include scarring) of the right and left sides of the Veteran's body that are diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset during the Veteran's active duty period of September 1970 to December 1972, or is otherwise related to his active service.  In answering these questions, the examiner should address the Veteran's competent contentions as to the in-service occurrences (shell fragment wounds) and as to his pertinent symptoms since those purported injuries.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4. Also, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected status post medial meniscal repair of his left knee.  The claims folder, including a copy of this Remand, must be sent to the examiner for review in conjunction with the examination.  A notation that this review has taken place should be made in the claims folder.  

All indicated tests and studies should be performed.  All pertinent pathology associated with the Veteran's service-connected left knee disability-to include any instability, pain, limitation of motion (including after initial and repetitive movement)-should be annotated in the examination report.  

The examiner should also express an opinion as to the effect that this service-connected left knee disability has, if any, on the Veteran's ability to obtain and to maintain gainful employment.  

5. In addition, the Veteran should be accorded an appropriate VA examination to determine the effect of his remaining service-connected disabilities on his employability.  The examiner is hereby notified that these additional service-connected disabilities include:  degenerative disc disease of the lumbar spine (20%), bilateral hearing loss (20%), tinnitus (10%), and internal derangement of the right knee (10%).  The claims folder, including a copy of this Remand, must be sent to the examiner for review in conjunction with the examination.  A notation that this review has taken place should be made in the claims folder.  

All indicated tests and studies should be performed.  All pertinent pathology associated with these service-connected disabilities should be annotated in the examination report.  The examiner should express an opinion as to the effect that these service-connected disabilities have, if any, on the Veteran's ability to obtain and to maintain gainful employment.  

6. Thereafter, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  See 38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


